Citation Nr: 1759659	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-29 114	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU) prior to October 10, 2006 to include consideration of TDIU on an extraschedular basis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from May 1971 to May 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  

This case was previously before the Board in March 2014 and remanded for additional development and adjudication.



FINDINGS OF FACT

Prior to October 10, 2006, the Veteran's service-connected disabilities alone were not so severe as to prevent him from engaging in some form of substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for an effective date prior to October 10, 2006 for entitlement to TDIU are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 5110 (2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated June 22, 2015.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Law and Analysis

The Veteran is seeking an effective date earlier than October 10, 2006, for the award of TDIU.  He contends that he has been unemployable since as early as 1981, but definitely since 1984 when he resigned from his full-time employment as a police officer due to a nervous breakdown.  See November 2007 Notice of Disagreement.  

A TDIU claim is one for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  However the Board has no authority to assign a TDIU rating under 4.16(b) in the first instance and may only refer the claim to the Director of Compensation Service for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Service connection is currently in effect for the following disabilities: posttraumatic stress disorder, rated as 50 percent disabling from November 30, 2005 and 70 percent disabling from January 12, 2012; bronchial asthma, emphysema, rated as 30 percent disabling from January 11, 1998 and 60 percent disabling from October 10, 2006; and healed contusion, back muscle, right side, rated as noncompensably disabling. 

The combined rating for the Veteran's service-connected disabilities was 30 percent from January 11, 1998; 70 percent from November 30, 2005; 80 percent from October 10, 2006 and 90 percent, from January 12, 2012.  As such, the minimum schedular requirements under 38 C.F.R. § 4.16(a) were first met as of November 30, 2005, in that the Veteran had one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  

In July 2007, the RO granted entitlement to a TDIU effective from October 10, 2006, coincident with the effective date of October 10, 2006 that it assigned for the increased rating to 60 percent for the service-connected asthma.  It was at this point the RO considered the Veteran unable to follow a substantially gainful occupation as a result of service-connected disabilities.  

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The Board notes that pursuant to its March 2014 remand, the claim was referred to the Director of Compensation Service, for consideration of extraschedular entitlement to a TDIU.  In July 2017, the Director submitted an opinion that there was no evidence of an unusual disability picture demonstrating that the Veteran's service-connected disabilities created marked interference with employment.  It follows that the Board now has jurisdiction to adjudicate the extraschedular TDIU issue under 38 C.F.R. § 4.16(b), on the merits, as the Director of Compensation has already made its required initial determination.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).

As also discussed in the Board's March 2014 Remand, the Veteran filed a VA Form 21-526 (Veteran's Application for Compensation or Pension.) in July 1986.  On the form, he claimed to be totally disabled, and he said that he last worked in March 1984.  In an October 1986 rating decision, the RO awarded non-service-connected pension benefits.  The RO further found that "[no] 100% disability is established."  The Veteran did not appeal this decision, and it became final.  The Board then referred to a statement (VA Form 21-4138) date-stamped as received by the RO on July 27, 1993, in which the Veteran remarked that he was unable to find and/or sustain employment due to non- service-connected and service-connected conditions.  The Board construed this statement as constituting an unadjudicated informal claim for a TDIU.  See 38 C.F.R. § 3.155(a).  

Having determined that July 27, 1993, is the date of receipt of claim for purposes of assigning an effective date, the Board is obliged to review all the evidence of record from the preceding year to determine whether during the period from July 1992 through October 2006 the Veteran's service-connected disabilities precluded substantial and gainful employment.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

Evidence during the time period in question includes SSA records which show the Veteran had been disabled since December 1983, according to SSA criteria.  The primary diagnosis was glaucoma-stat blind and the secondary diagnosis was bilateral cataracts.  Evidence considered in conjunction with the SSA claim includes the Veteran's own statements that he became too disabled to work based on nonservice-connected blindness and not because of his service-connected back disability.  There was also no mention whatsoever of the Veteran's service-connected asthma disability.  Although a February 1984 discharge summary shows the Veteran was admitted for psychiatric evaluation after assaulting his wife, there was no indication of any type of psychiatric disorder as contributing to his disability status.  See Cessation or Continuance of Disability or Blindness Determination and Transmittal Form, dated in January 2001.

Also of record is a July 1997 VA examination report addressing the Veteran's service-connected asthma disability.  The Veteran reported that he was unable to walk more than six blocks due to shortness of breath and that he experienced monthly asthma attacks.  Although he had been on inhalers in the past, he had not been on any medication recently.  He also reported that he had not worked in the past 14-15 years due to non-pulmonary reasons, primarily his blindness.  The examiner noted the Veteran had been unemployed since 1984, but did not otherwise address whether or how the Veteran's service-connected asthma impacted his ability to work.  

When examined by VA in July 1998, the Veteran reiterated that he had been disabled for gainful employment since approximately 1984 due to visual impairment.  He reported asthmatic episodes of at least two or three times monthly, but occasionally would have three or four asthmatic episodes in one 24-hour period.  He denied paroxysmal nocturnal dyspnea or orthopnea, but reported intermittent nocturnal asthmatic wheezing.  The Veteran was recently hospitalized for bronchial asthma and chest X-rays at the time revealed findings suggestive of pneumonitis and COPD.  Current pulmonary function tests revealed normal spirometry with some improvement after bronchodilators.  Arterial blood gas studies revealed acceptable ventilatory and metabolic acid-base status without hypoxemia.  An electrocardiogram was normal.  The examiner did not describe the impact of the Veteran's service-connected asthma on his ability to obtain or maintain employment.

Private medical records show the Veteran was briefly hospitalized in March 2000 for a severe episode of asthmatic bronchitis.  His one-day hospital course was unremarkable.  See discharge summary from Our Lady of Lourdes Hospital.  

In July 2002, the Veteran underwent VA respiratory examination to assess the current state of his service-connected asthma disability.  His report of monthly asthma attacks was essentially unchanged and with the exception of a dry cough and dyspnea on exertion at 200 feet, there were no significant problems.  His current treatment consisted of Atrovent and albuterol which he reported did not provide good relief.  The clinical assessment was asthma with moderate obstructive airway disease.  The examiner did not describe the impact of the Veteran's service-connected asthma on his ability to obtain or maintain employment.

The Veteran underwent VA examination in February 2006 to assess the current state of his service-connected back muscle contusion.  In general, the clinical evaluation was negative for any significant problems and the examiner indicated the condition was stable.  The clinical assessment was low back posterior right muscle contusion healed with no effect on the Veteran's daily activities.  The examiner did not describe the impact of his service-connected chronic low back muscle contusion on the Veteran's ability to obtain or maintain employment, but rather only noted that he was unemployed and that his limitations of activity were due to vision loss from glaucoma.  

The evidentiary record includes an August 2006 VA PTSD examination which shows the Veteran reported that when he was discharged from the military in 1973 he attended college for three years and then went to work for the Lafayette Police Department for three years.  Since then he has had no other employment and has not worked since 1984 because of physical problems related to the military.  The clinical assessment was PTSD, undifferentiated somatoform disorder and impulse control disorder.  A GAF (Global Assessment of Functioning) score of 55 was assigned.  The examiner noted that while the Veteran seemed to have some significant functional problems with regard to social and occupational behavior related to his PTSD, he did not believe that the Veteran was overall unemployable because of it.

Also of record is a May 2007 VA examination.  Although technically beyond the relevant timeframe, it nonetheless provides some context with respect to the level of impairment caused by the Veteran's service-connected psychiatric and respiratory symptomatology and the impact on his employment.  The examiner opined that the Veteran's PTSD had not worsened since he was last seen in August 2006.  A mental status examination was conducted and the examiner noted the Veteran's PTSD was stable and the same level as when previously examined.  The Veteran was able to engage in a normal range and variety of daily living activities without interruption of his typical daily routine.  Although the Veteran had some difficulties in the employment area, which include a distrust of others and difficulty in motivation, strictly based on PTSD, he was not unemployable.

With respect to his asthma disability, the Veteran reported that he constant shortness of breath that occurred with only minimal activity and constant wheezing.  He reported using an inhaler four times a day.  Veteran states he had difficulty completing his PFTs because of constant coughing.  Pulmonary function tests (PFT) showed the Veteran had good cooperation, but had lots of coughing and congestion and had a hard time doing the tests because of this.  Forced expiratory volume in one second (FEV-I) was noted as 41 percent of the predicted value. Forced vital capacity (FVC) was shown as 44 percent of the predicted value.  The ratio between forced expiratory volume in one second (FEV-I) and forced vital capacity (FVC) was noted as 94 percent.  The examiner determined, in part, that the Veteran was unemployable due to his service-connected asthma.  She noted the Veteran had minimal exercise tolerance and noted shortness of breath during normal conversation.

Also of record is a retrospective opinion from a VA social industrial and occupational examiner regarding the effects of the Veteran's service-connected disabilities on his employability for the period prior to October 10, 2006.  After review of the evidence, the examiner concluded that in light of the Veteran's education and work history, there was no evidence to support that his physical service-connected disabilities alone would preclude substantially gainful employment prior to October 10, 2006.  Unfortunately she only discussed the Veteran's physical disabilities and did not relate the impairment associated with his service-connected psychiatric disability and did not specify the time period the findings pertained to.  See VA Social and Industrial Survey Exam and Addendum dated in December 2015 and April 2016.  

In an addendum opinion, another VA examiner determined that it was less likely as not that the Veteran's service-connected disabilities alone, both physical and mental, precluded him from securing and maintaining substantially gainful employment prior to October 10, 2006, when considering his work history and level of education.  Referring to records from the Social Security Administration, the examiner noted that in February 1997, the Veteran reported no exertional postural or manipulative limitations.  In the same file of SSA documents, a January 2001 eye examination report shows the Veteran could not do useful work without assistance as he was legally blind.  Another SSA eye examination report dated in January 1997 showed the Veteran had a small field of vision and therefore was only suitable for sedentary type work in a familiar setting (office, etc).  In addition, the SSA work history report, shows the Veteran specifically reported that he was not disabled because of his back, but rather was blind and could not see.  Therefore, based on clinical records and self-reports, the VA examiner determined that the primary cause of the Veteran's unemployment prior to October 10, 2006 was his vision impairment, not his service connected disabilities.  See VA addendum medical opinion dated August 19, 2016.

In July 2017, the Director of Compensation Service reviewed the Veteran's claims file, including his employment and medical history, and issued a decision that denied entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) effective October 10, 2006.  The Director found that the evidence of record does not show an unusual disability picture demonstrating that the Veteran's spine condition created marked interference with employment or frequent periods of hospitalization or any other exceptional factors that would render the application of the regular schedular rating standards impractical prior to that date.  Although his VAF 21-8940 states that he last worked in 1984 as a police officer due to his PTSD and asthma condition, the medical evidence of record shows that he was actually unemployable at that time due to his vision.  

The Director also referred to SSA records which showed that the Veteran had been awarded disability benefits from December 27, 1983 due to glaucoma and bilateral cataracts.  A VA examination from 2006 shows that although the Veteran had significant social and occupational problems, he was not overall unemployable solely due to his PTSD.  In addition, it wasn't until April 2016, that a VA examiner opined that the Veteran's service-connected conditions rendered him unemployable.  A subsequent medical opinion in August 2016 stated that it was less likely as not that the Veteran's service-connected disabilities alone precluded him from securing and maintaining gainful employment prior to October 10, 2006 and that based on clinical records and self-reports, the primary cause of unemployability prior to such date was his vision disability.

The Board finds the evidence of record prior to October 2006, consistently shows the Veteran's impediment to full-time, substantially gainful employment was his severe visual impairment.  Although the Veteran states that he was unemployable due to his service-connected PTSD and asthma, his SSA records as well as his statements made during VA examinations detail how his severe visual impairment from nonservice-connected glaucoma and cataracts impacted his employment during the time period in question.  

In other words, taking into account his education and occupational background, the Board finds that prior to October 10, 2006, the Veteran was not unemployable because of his service-connected disabilities alone, or even primarily because of his service-connected disorders.  Although the medical evidence of record suggests that he was limited in his ability to perform physical activity, particularly with respect to his service-connected asthma disability, there is no indication that the associated shortness of breath, asthma attacks, or any other symptoms, prevented the Veteran from obtaining or maintaining substantially gainful employment.  In fact, it was not until the May 2007 VA examination that the Veteran's asthma had progressively worsened with pulmonary function tests showing severe obstructive airways disease that he was deemed him unemployable.  Rather, as has been noted, the evidence shows that the Veteran has significant non service-connected visual problems which play a large part in his functional impairment, and may not be considered in support of the TDIU claim.

It is also clear that the Veteran's service-connected psychiatric disorder has some negative impact on his employability.  Although the VA examiner described the potential impact of his PTSD on his ability to work, she specifically concluded that the Veteran was not unemployable as a result of it.  In any event, the Veteran was not service connected for PTSD until November 30, 2005, at which point he was assigned a 50 percent disability evaluation for that disability indicative of occupational and social impairment with reduced reliability and productivity, which is less than "total" occupational impairment.  

Finally, the Veteran's service-connected low back muscle contusion is not significantly disabling from an industrial standpoint.  The clinical evaluation was negative for any significant problems and offered no indication that the service-connected back muscle contusion rendered him unable to work at a substantially gainful occupation.  Moreover the Board notes that while higher ratings were available, the evidence shows that prior to October 10, 2006, this disability was not severe enough to warrant a compensable evaluation.

In short, even looking at the impact of the service-connected disorders on an extraschedular basis under 38 C.F.R. § 4.16(b), the evidence does not establish that the Veteran's unemployability prior to October 10, 2006 was due to his service-connected disorders alone.  While they may have had an impact on employability, when considered in conjunction with nonservice-connected disorders, as the service-connected disorders were not, on their own, of such severity to render the Veteran unemployable, entitlement to a TDIU prior to October 10, 2006 is not warranted.  To find otherwise would be to treat nonservice-connected disorder as if they were service-connected, which is not permissible in the context of determining entitlement to a TDIU.  The Board is not finding that the influence of a nonservice-connected disorder precludes a finding of a TDIU; the Board's determination is that if the nonservice-connected disorders were removed from consideration, for the period prior to October 10, 2006 the service-connected disorders were not of sufficient severity and impact as to render the Veteran unable to obtain or maintain substantially gainful employment or to otherwise render the Veteran unemployable.

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not demonstrate that his service-connected disabilities alone, without consideration of his nonservice-connected disabilities, were of such severity as to solely preclude his participation in all forms of substantially gainful employment during any period prior to October 10, 2006.  For all the foregoing reasons, the Board finds that the claim for entitlement to a TDIU is not warranted.  38 C.F.R. § 4.16(b). 



ORDER

Entitlement to TDIU prior to October 10, 2006 to include consideration of TDIU on an extraschedular basis is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


